NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION


                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NOS. A-1236-14T3
                                            A-3170-14T4
                                            A-3335-14T3


HARRY SCHEELER,
                                        APPROVED FOR PUBLICATION
     Plaintiff-Respondent,                    January 27, 2017

v.                                         APPELLATE DIVISION

OFFICE OF THE GOVERNOR;
ANDREW J. MCNALLY, custodian; NEW
JERSEY MOTOR VEHICLES COMMISSION;
JOSEPH F. BRUNO, custodian; NEW
JERSEY DEPARTMENT OF LAW AND PUBLIC
SAFETY, DIVISION OF ALCOHOLIC BEVERAGE
CONTROL; BRUCE J. SOLOMON, custodian;
NEW JERSEY DEPARTMENT OF MILITARY AND
VETERANS AFFAIRS; MARK A. PRESTON,
custodian; NEW JERSEY DEPARTMENT OF
THE TREASURY; CYNTHIA JABLONSKI,
custodian; NEW JERSEY DEPARTMENT OF
LAW AND PUBLIC SAFETY, DIVISION OF
CONSUMER AFFAIRS; ROBERT J. CAMPANELLI,
custodian; NEW JERSEY DEPARTMENT OF
EDUCATION, DIVISION OF CHIEF OF STAFF;
CUSTODIAN OF RECORDS FOR THE NEW
JERSEY DEPARTMENT OF EDUCATION,
DIVISION OF CHIEF OF STAFF; NEW
JERSEY DEPARTMENT OF LAW AND
PUBLIC SAFETY, DIVISION OF STATE POLICE,

     Defendants-Appellants.
_____________________________________________
HEATHER GREICO,

     Plaintiff-Respondent,

v.

NEW JERSEY DEPARTMENT OF
EDUCATION and THE RECORDS
CUSTODIAN OF THE DEPARTMENT
OF EDUCATION,

     Defendants-Appellants.
_____________________________________________

JOHN PAFF,

     Plaintiff-Respondent,

v.

NEW JERSEY MOTOR VEHICLE
COMMISSION and JOSEPH F. BRUNO,

     Defendants-Appellants.
___________________________________________

         Argued December 20, 2016 – Decided January 27, 2017

         Before Judges Yannotti, Fasciale and Gilson.

         On appeal from Superior Court of New Jersey,
         Law Division, Mercer County, Docket Nos. L-
         0992-14; L-1674-14; and L-1672-14.

         Valentina   M.  DiPippo,   Deputy  Attorney
         General, argued the cause for appellants in
         A-1236-14 (Christopher S. Porrino, Attorney
         General, attorney; Raymond R. Chance, III,
         Assistant Attorney General, of counsel;
         Geoffrey Brounell, Deputy Attorney General,
         on the brief).

         Bruce   S.  Rosen  argued  the   cause  for
         respondent in A-1236-14 (McCusker, Anselmi,
         Rosen & Carvelli, P.C. and American Civil

                                  2                     A-1236-14T3
           Liberties Union of New Jersey Foundation,
           attorneys; Edward L. Barocas and Jeanne
           LoCicero, of counsel; Mr. Rosen and Sarah L.
           Fehm, on the brief).

           Valentina   M.  DiPippo,   Deputy  Attorney
           General, argued the cause for appellants in
           A-3170-14 (Christopher S. Porrino, Attorney
           General, attorney; Raymond R. Chance, III,
           Assistant Attorney General, of counsel;
           Christopher Huber, Deputy Attorney General,
           on the brief).

           Valentina   M.   DiPippo,  Deputy  Attorney
           General, argued the cause for appellants in
           A-3335-14 (Christopher S. Porrino, Attorney
           General, attorney; Raymond R. Chance, III,
           Assistant Attorney General, of counsel; Ms.
           DiPippo, on the brief).

           Walter M. Luers argued the cause for
           respondents in A-3170-14 and in A-3335-14
           (Law Office of Walter M. Luers, LLC,
           attorneys; Mr. Luers, of counsel and on the
           briefs).

    The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

    Defendants appeal from orders entered by the Law Division,

which   required    that   they   provide   plaintiffs     with   access     to

certain third-party requests for documents under the Open Public

Records   Act   (OPRA),    N.J.S.A.     47:1A-1    to   -13,   and   awarded

plaintiffs attorney's fees. We affirm.

                                      I.

    We    briefly   summarize     the   relevant   facts   and    procedural

history. In February 2014, Harry Scheeler sent a request to the

                                    3                                A-1236-14T3
Governor's Office seeking copies of all OPRA requests submitted

to that office in January 2014. He also sought copies of all

OPRA requests presented to the Governor's Office concerning the

closure of traffic lanes on the George Washington Bridge, from

September 1, 2013, to February 10, 2014.

      In addition, Scheeler sent requests to the New Jersey Motor

Vehicle   Commission     (MVC),     the     Alcoholic    Beverage   Control

Commission   (ABC),    the   New   Jersey   Department   of    Military    and

Veterans Affairs (DMVA), the New Jersey Department of Treasury

(DT), the Division of Consumer Affairs (DCA), the New Jersey

Department of Education (DOE), and the Division of State Police

for copies of all OPRA requests submitted to these departments

and agencies in specified periods of time. Scheeler submitted

his requests to the MVC, ABC, DMVA, DT, and DCA anonymously.

      Scheeler's requests were denied on the ground that he was

not   entitled   to   disclosure   of     third-party   OPRA   requests.    As

support for denying Scheeler's requests, the Governor's Office

and other agencies cited our decision in Gannett N.J. Partners,

LP v. County of Middlesex, 379 N.J. Super. 205 (App. Div. 2005).

The MVC, ABC, DMVA, DOT, and DCA also denied Scheeler's requests

on the ground that OPRA permits custodians of government records




                                     4                              A-1236-14T3
                                       1
to   deny   anonymous     requests.            In   May    2014,   Scheeler      filed    a

complaint in the trial court challenging the denials of his

requests.

      On    June   2,   2014,   John       Paff     sent    a   request    to    the   MVC

seeking copies of all OPRA requests presented to that agency in

a one-week period in May 2014. On June 6, 2014, Heather Greico

submitted an OPRA request to the DOE for copies of all e-mails

between     a   certain   individual        and     an     employee   in   the     Camden

County Office of Education during a ten-day period in March

2014.

      On June 11, 2014, the MVC denied Paff's request, and on

June 13, 2014, the DOE provided Greico with copies of the e-

mails requested, but redacted OPRA requests from the records.

The MVC and the DOE cited Gannett as the basis for denying

access to the third-party OPRA requests. In July 2013, Paff and

Greico filed complaints in the Law Division challenging the MVC


1
  The departments and agencies relied upon N.J.S.A. 47:1A-2.2,
which precludes any person convicted of an indictable offense
from   seeking   government   records   that   contain personal
information about that person's victim or the victim's family.
N.J.S.A. 47:1A-2.2(a). A court may, however, release the
government record if the information therein is necessary to
assist in the requestor's defense. N.J.S.A. 47:1A-2.2(b). The
statute provides that notwithstanding any provision of law to
the contrary, "a custodian shall not comply with any anonymous
request for a government record which is protected under the
provisions of this section." N.J.S.A. 47:1A-2.2(c).


                                           5                                     A-1236-14T3
and DOE's refusals to provide access to the third-party OPRA

requests.

    On July 21, 2014, the motion judge heard oral argument in

the Scheeler case and placed an oral decision on the record. The

judge determined that third-party OPRA requests are "government

records" under OPRA, and there is no specific exemption in OPRA

that precludes disclosure of those records.

    The      judge      found     that     Gannett      did     not        authorize     the

government     agencies      to    deny    access      to   all      third-party        OPRA

requests.      The     judge      stated       that    although       there        is   some

discussion in Gannett suggesting that requests for access to

third-party OPRA requests are improper, that discussion is dicta

and not binding precedent.

    The judge therefore determined that Scheeler was entitled

to access the third-party OPRA requests he had requested in his

own name, but he was not entitled to access the records he

sought anonymously. The judge found that N.J.S.A. 47:1A-2.2(c)

authorized the denial of the requests for records that Scheeler

submitted anonymously.

    The judge therefore found that Scheeler was the prevailing

party,   and      he   was   entitled      to    an    award    of    attorney's        fees

pursuant     to      N.J.S.A.     47:1A-6.       The    judge        did     not    address

Scheeler's alternative claim that he was entitled to access to

                                           6                                       A-1236-14T3
the third-party OPRA requests under the common law. The judge

memorialized her decision in an order filed July 22, 2014.

      Scheeler thereafter filed a motion for reconsideration of

the part of the court's order which denied his anonymous OPRA

requests. Defendants in Scheeler opposed the motion and filed a

cross-motion seeking a stay of the court's order pending appeal.

The judge considered the motions on September 10, 2014, and

placed an oral decision on the record.

      The   judge      reconsidered    the   earlier    decision.      The     judge

determined      that     N.J.S.A.      47:1A-2.2(c)     did     not     authorize

defendants to deny access to all anonymous OPRA requests because

"of the remote possibility that the anonymous requestor" had

been convicted of an indictable offense, or that the information

sought   would      be   personal     information     about    the    requestor's

victim or family.

      The judge stated that the defendants who denied Scheeler's

anonymous    requests      should     provide   the    records       sought,     but

allowed those defendants to redact personal information from the

records, other than the name of the requestor. The judge found

that this "middle ground" would address OPRA's aim of providing

the public with access to government records, while authorizing

the   records    custodians     to    redact    personal      information      when

responding to anonymous OPRA requests.

                                        7                                A-1236-14T3
       On September 25, 2014, the judge entered a stipulation and

final order memorializing her decision. The order also awarded

Scheeler    attorney's     fees,     and     stayed     the   order       pending

disposition of any appeal taken from the order. Defendants in

the Scheeler matter thereafter appealed. They do not, however,

challenge   the    provision   of    the     trial     court's    order     which

required    that   they    respond   to    the   requests        that    Scheeler

submitted anonymously.

       In October 2014, the judge heard oral argument in the Paff

and Greico matters. The judge ruled, as she had earlier ruled in

Scheeler, that OPRA does not exempt third-party OPRA requests

from   disclosure,   and   Gannett    does    not     authorize    the    blanket

denial of access to all such requests. The judge memorialized

her decision in an order dated October 28, 2014, and required

the defendants in these cases to produce the third-party OPRA

requests that Paff and Greico sought.

       The judge entered final orders in the               Greico matter on

January 30, 2015, and in the Paff matter on February 4, 2015.

The judge awarded Paff and Greico attorney's fees, and stayed

the orders pending appeal. The MVC and DOE thereafter filed

notices of appeal. We address the appeals in Scheeler, Paff, and

Greico in this opinion.



                                     8                                   A-1236-14T3
                                              II.

       On appeal, defendants argue that OPRA does not require that

they     provide          plaintiffs     with       access     to     third-party        OPRA

requests. They argue that in Gannett, the court stated that

requests for access to third-party OPRA requests are improper.

Defendants          contend      that   our   discussion         of   third-party        OPRA

requests in Gannett may have been dicta, but it constituted

binding precedent that should have been followed by the trial

court.

       Because the trial court's interpretation of OPRA and its

analysis       of    the    opinion     in    Gannett      are      issues    of    law,    we

exercise de novo review of the trial court's orders in these

cases. State v. Goodwin, 224 N.J. 102, 110 (2016).

       OPRA was enacted "to maximize public knowledge about public

affairs in order to ensure an informed citizenry and to minimize

the evils inherent in a secluded process." Mason v. City of

Hoboken, 196 N.J. 51, 64 (2008) (quoting Asbury Park Press v.

Ocean Cty. Prosecutor's Office, 374 N.J. Super. 312, 329 (Law.

Div. 2004)). OPRA therefore provides that "government records

shall     be    readily          accessible       for    inspection,         copying,       or

examination          by    the    citizens        of    this     State,      with   certain

exceptions, for the protection of the public interest, and any



                                              9                                     A-1236-14T3
limitations on the right of access . . . shall be construed in

favor of the public's right of access[.]" N.J.S.A. 47:1A-1.

       OPRA   broadly    defines   "government     record"    or   "record"        to

mean

              any   paper,   written   or   printed   book,
              document, drawing, map, plan, photograph,
              microfilm, data processed or image processed
              document, information stored or maintained
              electronically or by sound-recording or in a
              similar device, or any copy thereof, that
              has been made, maintained or kept on file in
              the course of his or its official business
              by any officer, commission, agency, or
              authority of the State or of any political
              subdivision thereof . . . . The terms shall
              not include inter-agency or intra-agency
              advisory,   consultative,   or   deliberative
              material.

              [N.J.S.A. 47:1A-1.1.]

       Nevertheless, the public's right of access to government

records is not absolute. Kovalcik v. Somerset Cty. Prosecutor's

Office, 206 N.J. 581, 588 (2011) (citing Educ. Law Ctr. v. N.J.

Dep't of Educ., 198 N.J. 274, 284 (2009)). OPRA excludes twenty-

one    categories       of   information    from     the   definition        of    a

"government record." N.J.S.A. 47:1A-1.1. Among the exclusions

are records of criminal investigations, trade secrets, certain

records requested by crime victims, personal firearms records,

information      received     by   or     prepared    by     members    of        the

Legislature, and certain emergency or security information for


                                     10                                 A-1236-14T3
buildings and facilities. Ibid. Also excluded are records which

are exempt from disclosure by statute, legislative resolution,

executive order, or court rule. N.J.S.A. 47:1A-9.

       Defendants       concede      that    OPRA        requests    which      they     have

received      are     "government        records"        under    N.J.S.A.      47:1A-1.1.

Indeed, such requests are documents that have been received and

kept   on     file    by   defendants       in    the    course     of    their   official

business. OPRA requires defendants to provide access to these

records upon request, unless they are exempt from disclosure

under OPRA. See Asbury Park Press v. County of Monmouth, 406
N.J. Super. 1, 6 (App. Div. 2009) (holding that OPRA requires

disclosure      of     all    "government         records"       unless    "exempted       by

statute,       legislative         resolution,          administrative         regulation,

executive order, rules of court, judicial decisions, or federal

law"), aff'd, 201 N.J. 5 (2010).

       OPRA    does    not,    however,          include    any     specific      provision

declaring      that    OPRA    requests      are     not    subject       to   disclosure.

Furthermore,         defendants     do    not     cite     any   statute,      legislative

pronouncement, executive order, or court rule that provides that

OPRA requests are confidential.

       Defendants argue that demands for access to OPRA requests

by   other     persons       are    generally       improper      because       they     lack

sufficient      specificity.        Defendants          assert    that     OPRA    was   not

                                            11                                     A-1236-14T3
intended to provide a research tool for litigants "to force

government officials to identify and siphon useful information."

MAG Entm't, LLC v. Div. of Alcoholic Beverage Control, 375 N.J.

Super. 534, 546 (App. Div. 2005).

       Defendants note that an OPRA request "must identify with

reasonable clarity" the documents that the requestor is seeking,

and    "a     party    cannot    satisfy        this   requirement     by      simply

requesting all of an agency's documents." Spectraserv, Inc. v.

Middlesex Cty.         Utils. Auth., 416 N.J. Super. 565, 576 (App.

Div. 2010) (emphasis omitted) (quoting Bent v. Twp. of Stafford

Police Dep't, 381 N.J. Super. 30, 37 (App. Div. 2005)). They

assert requests for access to third-party OPRA requests lack the

specificity required.

       We     are    not    persuaded     by      defendants'    argument.      Here,

plaintiffs did not seek access to general categories of records,

nor    did    they    ask    defendants      to    undertake    any   analysis       or

research to determine the records that fall within the scope of

the requests. Rather, plaintiffs sought access to OPRA requests

by    other    persons,     which   were       received   by    defendants     within

specific time frames. Thus, plaintiffs requested the documents

with sufficient clarity.

       Defendants further argue that granting citizens access to

OPRA requests by third parties does not advance the purpose of

                                        12                                   A-1236-14T3
OPRA, which is to allow citizens to secure access to "government

records" so that the public can obtain "information about how

state and local governments operate[.]" Burnett v. County of

Bergen, 198 N.J. 408, 414 (2009). However, as noted, third-party

OPRA requests fall within the broad definition of a "government

record" in N.J.S.A. 47:1A-1.1, and there is no provision of

OPRA, any legislative resolution, executive order, or court rule

that exempts third-party OPRA requests from disclosure.

    Receiving and responding to requests for government records

is a governmental function. We must therefore presume that the

Legislature intended that the public would have access to these

records   to   "maximize     public   knowledge    about   public   affairs."

Mason, supra, 196 N.J. at 64 (quoting Asbury Park Press, supra,

374 N.J. Super. at 329).

                                      III.

    Defendants also contend Gannett established that requests

for access to third-party OPRA requests are improper. Defendants

argue   that   the   trial    court   erred   by   failing   to   follow   the

precedent purportedly established by Gannett. We disagree.

    In Gannett, the United States Attorney for the District of

New Jersey had issued grand jury subpoenas for the production of

documents upon various officials in Middlesex County. Gannett,

supra, 379 N.J. Super. at 209. The service of the subpoenas was

                                      13                             A-1236-14T3
widely     reported     in   the    news        media,     including     newspapers

published by the plaintiff, Gannett New Jersey Partners, L.P.

Ibid. Gannett then filed an OPRA request with the County seeking

copies of all of the federal subpoenas, as well as the documents

provided to the United States Attorney in response thereto. Id.

at 210.

    The County produced many of the documents that Gannett had

requested,     but     refused     to    provide      copies   of      the   federal

subpoenas and certain other records. Ibid. Gannett then brought

an action in the trial court to compel disclosure of the records

the County had withheld, and the trial court determined that

Gannett was not entitled to the records. Id. at 210-11. Gannett

appealed. Id. at 211.

    This       court    began    its     opinion      by    questioning      whether

Gannett's request for all information provided to the United

States Attorney in response to the federal subpoenas was proper.

Ibid.     The court stated that "OPRA does not authorize a party to

make a blanket request for every document a public agency has

provided another party in response to an OPRA request or, in

this case, a federal grand jury subpoena." Id. at 212.

    The court observed that such a request does not merely seek

access    to   public   records,        it    also   represents   an    attempt      to

ascertain "the nature and scope of a third party's inquiry to a

                                         14                                  A-1236-14T3
government agency." Ibid. The court pointed out that the United

States     Attorney         had     a    "particularly      strong"        interest     in

"maintaining the confidentiality of [his] inquiry" because it

was   part     of    a    federal       investigation.      Ibid.    The    court     also

observed     that        other    third    parties    may   have     an    interest     in

maintaining the confidentiality of their requests for access to

public records. Ibid.

      The court added that "even assuming" Gannett's OPRA request

was improper and that the County could have refused to produce

any documents in response to the request, the County did not

take that position and instead provided Gannett with most of the

documents it requested. Id. at 212-13. Moreover, in the trial

court,   the    County       did    not    assert    that   the     OPRA    request   was

improper. Id. at 213.

      The court stated that the County had waived "whatever right

[it] may have had to deny Gannett's entire OPRA request on the

ground   that       it    was     improper."    Ibid.    (citation        omitted).    The

court went on to address whether the records the County had

withheld were subject to disclosure under OPRA. Id. at 213-22.

      Here, the trial court correctly determined that the Gannett

court's discussion of the propriety of Gannett's OPRA request is

dicta and not binding precedent. Our Supreme Court has stated

that "matters in the opinion of a higher court which are not

                                           15                                   A-1236-14T3
decisive of the primary issue presented but which are germane to

that issue . . . are not dicta, but binding decisions of the

court." State v. Rose, 206 N.J. 141, 183 (2011) (alteration in

original) (quoting 5 Am. Jur. 2d Appellate Review § 564 (2007)).

       The Gannett court's discussion of the OPRA request was not

germane to the issues presented in that case, which were whether

Gannett was entitled to the records the County had withheld.

Furthermore, in Gannett, the court did not definitively state

that the OPRA request was improper.

       Indeed,    the    court   commented    that,    even     assuming     that

Gannett's request was improper and could have been denied for

that reason, the County had waived the issue. Gannett, supra,

379 N.J. Super. at 212-13. Therefore, Gannett does not represent

a binding decision that all requests for access to third-party

OPRA   requests    are   improper   and     government      agencies   can   deny

citizens access to all such requests.

       Defendants nevertheless argue that the court's discussion

in   Gannett     justifies   denying    access   to   the    third-party     OPRA

requests plaintiffs sought. We disagree. As noted in Gannett,

the court suggested that Gannett's OPRA request was not proper

because it was a "blanket request" for records provided to a

third party. Id. at 212. However, plaintiffs' OPRA requests are

not blanket requests for government records. Indeed, as we have

                                       16                               A-1236-14T3
determined, plaintiffs identified the records they were seeking

with sufficient specificity.

       Defendants       further     argue   that    access       to    all    third-party

OPRA requests may be denied because in Gannett, the court stated

that a citizen making an OPRA request may have an interest in

maintaining the confidentiality of such a request. Ibid. The

Gannett    court       noted    hypothetically      that     a    news       organization

might     have     a     competitive         interest       in        maintaining      the

confidentiality         of   its    request   for       government       records    under

OPRA. Ibid.

       OPRA   provides         an   exemption      in    N.J.S.A.       47:1A-1.1      for

"information which, if disclosed, would give an advantage to

competitors or bidders[.]" To justify non-disclosure under this

provision, there must be "a clear showing" that the exemption

applies. Tractenberg v. Township of West Orange, 416 N.J. Super.
354, 378-79 (App. Div. 2010) (emphasis omitted) (quoting Asbury

Park Press, supra, 374 N.J. Super. at 329). The "mere potential"

that    disclosure      of     information    in    a    government       record    might

confer a competitive advantage upon some person or entity is not

sufficient. Id. at 379.

       Here, defendants have not asserted that release of any of

the third-party OPRA requests sought by plaintiffs would confer

a competitive advantage on any person or entity. Although there

                                        17                                       A-1236-14T3
may be circumstances where denial of access to such records

might be justified under the "competitive advantage" exemption,

the exemption does not provide a basis for the blanket denial of

access to all third-party OPRA requests.

    Furthermore,     denial    of   access      to   the   third-party   OPRA

requests sought by plaintiffs is not justified by any apparent

privacy concerns. OPRA requires government agencies to balance

the public's strong interest in disclosure of government records

"with   the   need   to   safeguard      from    public    access   personal

information   that   would    violate    a   reasonable      expectation    of

privacy." Burnett, supra, 198 N.J. at 427. When doing so, the

government agencies must consider the following factors:

          (1) the type of record requested; (2) the
          information it does or might contain; (3)
          the potential for harm in any subsequent
          nonconsensual disclosure; (4) the injury
          from disclosure to the relationship in which
          the record was generated; (5) the adequacy
          of   safeguards   to   prevent   unauthorized
          disclosure; (6) the degree of need for
          access; and (7) whether there is an express
          statutory    mandate,   articulated    public
          policy, or other recognized public interest
          militating toward access.

          [Ibid. (quoting Doe v. Poritz, 142 N.J. 1,
          88 (1995)).]

    In these cases, defendants have not asserted that access to

the OPRA requests sought by plaintiffs can be denied because the

third-party requestors have a reasonable expectation of privacy

                                    18                              A-1236-14T3
in their OPRA requests. In this regard, we note that some State

agencies have used OPRA-request forms that inform citizens that

their requests may be subject to disclosure.

      Even   if     the   OPRA-request   forms    did   not    include    such

warnings, a citizen submitting an OPRA request ordinarily would

not have a reasonable expectation that the request will not be

disclosed to others. As noted, OPRA requests are "government

records" and there is no OPRA exemption, legislative resolution,

executive order or court rule that precludes their disclosure.

      Even so, there may be individual cases in which a citizen

may   have   a    reasonable   expectation   of   privacy     regarding   that

citizen's OPRA request. However, the agency may deny the public

access to the OPRA request only after it has considered and

applied the Burnett balancing test. Nevertheless, there is no

justification for denying the public access to all third-party

OPRA requests merely because of the possibility that a requestor

might have an interest in preserving the confidentiality of a

particular request.

      Finally, we note that under OPRA, the records custodian has

the burden to show that the denial of access was authorized by

law. See Asbury Park Press, supra, 406 N.J. Super. at 7 (citing

N.J.S.A. 47:1A-6). Here, defendants did not deny access on the

basis of any exemption in OPRA. Instead, as previously noted,

                                    19                               A-1236-14T3
defendants relied exclusively on the dicta in Gannett. Thus,

defendants did not carry their burden to show that the denials

were based on any exemptions in OPRA.

    Therefore,     the   trial   court   correctly   determined   that

plaintiffs were entitled to the records they sought. The court

also correctly found that plaintiffs were prevailing parties and

awarded them attorney's fees pursuant to N.J.S.A. 47:1A-6. On

appeal, defendants have raised no issue regarding the award of

attorney's fees.

     Affirmed.




                                 20                          A-1236-14T3